        CASE 0:16-cv-02401-SRN-HB Doc. 745 Filed 09/15/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT

                             DISTRICT OF MINNESOTA




 Grupo Petrotemex, S.A. DE C.V.,                     Case No. 16-cv-2401 (SRN/HB)
 DAK Americas LLC,

               Plaintiffs,                                       ORDER

 v.

 Polymetrix AG,

               Defendant.


Barbara D’Aquila and Margaret Rudolph, Norton Rose Fulbright US LLP, 60 S. 6th St.,
Ste. 3100, Minneapolis, MN 55402; Eric Schweibenz, J. Derek Mason, John F. Presper,
and Alexander Englehart, Oblon, McClelland, Maier & Neustadt, LLP, 1940 Duke St.,
Alexandria, VA 22314, for Plaintiffs.

Bernard E. Nodzon, Jr., Theodore Budd, Timothy Sullivan, Faegre Drinker Biddle & Reath
LLP, 90 S. 7th St., Ste. 2200, Minneapolis, MN 55402; Igor Shoiket, Stephen Youtsey, and
Todd Noah, Dergosits & Noah LLP, One Embarcadero Center, Ste. 350, San Francisco,
CA 94111, for Defendant.


SUSAN RICHARD NELSON, United States District Judge

       This matter is before the Court on Defendant’s September 2, 2020 Letter Request

[Doc. No. 724] for a stay of portions of the Court’s Amended Scheduling Order [Doc. No.

431]. Specifically, Defendant seeks a stay of matters pertaining to claim construction,

infringement, and invalidity, until three months after the Court rules on the parties’ cross

motions for summary judgment/partial summary judgment on the issue of inducement.

Defendant asserts that the motions on inducement are case dispositive, and, depending on the
         CASE 0:16-cv-02401-SRN-HB Doc. 745 Filed 09/15/20 Page 2 of 2




Court’s rulings, may obviate the need for the parties to proceed with the issues of claim

construction, infringement, and invalidity. (Def.’s Sept. 2, 2020 Letter at 1.)

       Plaintiffs oppose the request, arguing that a stay will delay these proceedings and will

disadvantage Plaintiffs. (Pls.’ Sept. 4, 2020 Letter [Doc. No. 732].) They note that they have

spent considerable time preparing claim charts and serving their responses to Defendant’s

infringement contention interrogatories, consistent with the deadlines in the Amended

Scheduling Order. (Id. at 1–2.) In addition, Plaintiffs argue that Defendant’s summary

judgment motion on inducement is not case dispositive. (Id. at 2.)

       Defendant subsequently filed a letter on September 8, 2020, responding to some of the

arguments that Plaintiffs raised in their September 4 letter. (Def.’s Sept. 8, 2020 Letter [Doc.

No. 734].

       Having reviewed the parties’ letters, the Court will consider Defendant’s letter request

for a stay at the time it takes under advisement the parties’ cross motions for summary

judgment/partial summary judgment on the issue of inducement, on November 5, 2020.

SO ORDERED.


Dated: September 15, 2020                          s/Susan Richard Nelson
                                                   SUSAN RICHARD NELSON
                                                   United States District Judge




                                               2
